[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
FINDING
The State of Connecticut has brought a Motion To Modify Support dated April 23, 1990 requesting an increase in the amount of weekly child support paid by the plaintiff father to the State of Connecticut on behalf of the one minor child, issue of the marriage, Nicara L. Burleigh.
A hearing was held on July 25, 1990. The plaintiff appeared pro se. The interests of the State of Connecticut and the defendant were represented by Assistant Attorney General Bernard Davis. Mr. Davis and the plaintiff reached an agreement as to a modification which was presented to the family support magistrate for approval.
The agreement is that effective July 25, 1990, the weekly current support order is increased from $65.00 to $94.00 per week. This new weekly order is in compliance with the child support guidelines. The weekly payment on the state's arrearage which is $6,726.02 as of July 24, 1990 is reduced from $10.00 per week to $6.00 per week. The total order of $100.00 per week is to be secured by an immediate wage withholding.
The agreement is found to be fair, equitable and voluntary on the part of the plaintiff.
ORDER
The agreement is approved.
Effective July 25, 1990, the plaintiff is to pay $94.00 per week current support and $6.00 per week on an arrearage due and owing the State of Connecticut in the amount of $6,276.02 as of July 24, 1990. The total order of $100.00 per week is to be secured by an immediate wage withholding.
The above orders are entered without prejudice to the defendant, who did not appear although the State did notify her of the pendency of the motion to modify.
All other orders incident to the dissolution remain in full force and effect. CT Page 148
D. F. HARRIGAN, JUDGE